OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
For many years the Borough President has exercised authority to approve applications by property owners for redesignation of building identifications as distinguished from changes of street names (Administrative Code of City of New York, § 82[3]-2.0). As in other instances of the exercise of such authority the change of designation here did not involve a street number within the literal language of the code. Nonetheless we agree with both courts below that the Borough *820President’s authority extends to changes in building designations, whether they be by street number of otherwise. In no view of the case can the change from ”88 Pine Street” to "Wall Street Plaza” be classified as involving a change of the name of a public street, authority for which is vested in the city council (Administrative Code of the City of New York, §§ B4-1.0 to B4-90.0).
Agreeing then, as we do, that the Borough President had authority to change the identification of this building, we find no predicate for concluding that the exercise of such authority in this instance was in violation of lawful procedure, was affected by an error of law, or was an abuse of discretion.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler and Fuchsberg concur in memorandum.
Order affirmed.